Title: From Thomas Jefferson to William Johnson, 4 March 1823
From: Jefferson, Thomas
To: Johnson, William


Dear Sir
Monticello
Mar. 4. 23.
I delayed some time the acknolegement of your welcome letter of Dec. 10. on the common lazy principle of never doing to-day what we can put off to tomorrow, until it became doubtful whether a letter would find you at Charleston. learning now that you are at Washington, I will reply to some particulars which seem to require it.The N. American Review is a work I do not take, and which is little known in this state; consequently I have never seen it’s observations on your inestimable history, but a Reviewer can never let a work pass uncensured. he must always make himself wiser than his author. he would otherwise think it an abdication of his office of Censor. on this occasion he seems to have had more sensibility for Virginia than She for herself: for, on reading the work, I saw nothing to touch our pride or jealousy; but every expression of respect and good will which truth could justify.—the family of enemies, whose buzz you apprehend, are now nothing. you may learn this at Washington; and their military relation has long ago had the full–voiced condemnation of his own state. do not fear therefore these insects. what you write will be far above their grovelling sphere. let me then implore you, dear Sir, to finish your history of parties, leaving the time of publication to the state of things you may deem proper, but taking especial care that we do not lose it altogether. we have been too careless of our future reputation; while our tories will omit nothing to place us in the wrong. besides the five volumed libel which represents us as struggling for office, & not at all to prevent our government from being administered into a monarchy, the life of Hamilton is in the hands of a man, who, to the bitterness of the priest adds the rancour of the fiercest federalism. Mr. Adams’s papers too and his biography will descend of course to his son, whose pen, you know, is pointed, and his prejudices not in our favor. and doubtless other things are in preparation unknown to us. on our part we are depending on truth to make itself known, while history is taking a contrary set which may become too inveterate for correction. Mr. Madison will probably leave something, but, I believe, only particular passages of our history, & these chiefly confined to the period between the dissolution of the old, and commencement of the new government; which is peculiarly within his knolege. after he joined me in the administration he had no leisure to write. this too was my case. but, altho’ I had not time to prepare any thing express, my letters (all preserved) will furnish the daily occurrences and views from my return from Europe in 1790. till I retired finally from office. these will command more conviction than any thing I could have written after my retirement; no day having ever passed during that period without a letter to somebody. written too in the moment, and in the warmth and freshness of fact and feeling they will carry internal evidence that what they breathe is genuine. selections from these after my death, may come out successively as the maturity of circumstances may render their appearance seasonable. but multiplied testimony, multiplied views will be necessary to give solid establishment to truth. much is known to one which is not known to another; and no one knows every thing. it is the sum of individual knoleges which is to make up the whole truth, and to give it’s correct current thro’ future time. then do not, dear Sir, withhold your stock of information; and I would more over recommend that you trust it not to a single copy, nor to a single depository. leave it not in the power of any one person, under the distempered view of an unlucky moment to deprive us of the weight of your testimony, & to purchase by it’s destruction the favor of any party or person, as happened with a paper of Doctor Franklin’s.I cannot lay down my pen without recurring to one of the subjects of my former letter, for in truth there is no danger I apprehend so much as the consolidation of our government by the noiseless, and therefore unalarming instrumentality of the Supreme court. this is the form in which federalism now arrays itself, and consolidation is the present principle of distinction between republicans, and the pseudo-republicans but real federalists. I must comfort myself with the hope that the judges will see the importance and the duty of giving their country the only evidence they can give of fidelity to it’s constitution, and integrity in the administration of it’s laws. that is to say, by every one’s giving his opinion seriatim and publicly on the cases he decides. let him prove by his reasoning that he has read the papers that he has considered the case, that in the application of the law to it he uses his own judgement independantly and unbiassed by party views, and personal favor or disfavor. throw himself in every case on god and his country: both will excuse him for error and value him for his honesty. the very idea of cooking up opinions in Conclave begets suspicion that something passes which fears the public ear, and this spreading by degrees must produce at some time abridgement of tenure, facility of removal, or some other modification which may promise a remady. for in truth there is at this time more hostility to the federal judiciary than to any other organ of the government.I should greatly prefer, as you do, four judges to any greater number. great lawyers are not over–abundant, and the multiplication of judges only enables the weak to out-vote the wise; and the necessity of three concurrent opinions out of four, gives a strong presumption of right.I cannot better prove my entire confidence in your candor than by the frankness with which I commit myself to you, and to this I add with truth assurances of the sincerity of my great esteem and respect.Th: Jefferson